Title: To George Washington from Comfort Sage, 9 January 1795
From: Sage, Comfort
To: Washington, George


        
          Sir
          Middletown [Conn.] Jany 9th 1795
        
        A Number of Merchants, have petitioned Congress during the present Session, for the Establishment of a port of Entry on Connecticut river, and I understand that the measure will take place.
        From this Consideration, I am induced to address the President, and Submit the propriety of my being appointed Collector for the proposed district.
        As I relinquished Marcantile business on being made Naval officer for the port of Middletown under the Authority of this State, and as I now hold the Office of Surveyor and inspector under the united States, the regard which I owe to the Subsistance of myself, and family, with natural aversion of being

Superceeded, will I preswade myself, Sufficintly apologize for the present application.
        I have not chosen to recive recommendations from my marcantile aquaintance, as I wish in case of being honered with the requested office, to be free from any Particular obligations, to those, from whom the revenue is to be Collected, and in Surport of my request, beg liberty to refer to those Testimonials which recommended me for the Offices I now hold, and to recent recommendations with which I have been honered by Govr Huntington and Lieut. Govr Wolcot of this State—I am with perfect Esteem & Suitable respect the Presidents Most Obedient & very Humble Servant
        
          Comfort Sage
        
      